EXHIBIT 10.11(e)

 

GUARANTY

 

This GUARANTY, dated as of October 28, 2004, is made by AAMES INVESTMENT
CORPORATION, a corporation organized under the laws of the State of Delaware
(“Guarantor”), in favor of Lehman Brothers Bank, FSB, a corporation organized
under the laws of the State of New York (“Lehman”).

 

As an inducement to and in consideration for Lehman to enter into the Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans dated as of
July 30, 2003 (the “Master Repurchase Agreement”), as amended by the First
Amendment to Amended and Restated Master Repurchase Agreement Governing
Purchases and Sales of Mortgage Loans, dated as of November 19, 2003 (the “First
Amendment”), the Second Amendment to Amended and Restated Master Repurchase
Agreement Governing Purchases and Sales of Mortgage Loans, dated as of March 16,
2004 (the “Second Amendment”), the Third Amendment to Amended and Restated
Master Repurchase Agreement Governing Purchases and Sales of Mortgage Loans,
dated as of June 18, 2004 (the “Third Amendment”), the Fourth Amendment to
Amended and Restated Master Repurchase Agreement Governing Purchases and Sales
of Mortgage Loans, dated as of June 29, 2004 (the “Fourth Amendment”), the Fifth
Amendment to Amended and Restated Master Repurchase Agreement Governing
Purchases and Sales of Mortgage Loans, dated as of July 30, 2004 (the “Fifth
Amendment”), the Sixth Amendment to Amended and Restated Master Repurchase
Agreement (the “Sixth Amendment”) and the Seventh Amendment to Amended and
Restated Master Repurchase Agreement dated as of October 26, 2004 (the “Seventh
Amendment”; the Master Repurchase Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment and Seventh Amendment, collectively, the “Agreement”) between
Lehman and Aames Capital Corporation, a wholly-owned subsidiary of the Guarantor
(“Aames”), the Guarantor hereby unconditionally and irrevocably guarantees the
punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of Aames now or hereafter existing
under the Agreement (such obligations being the “Obligations”), and agree to pay
any and all expenses incurred by Lehman in enforcing any rights under this
Guaranty. This Guaranty is a guaranty of payment and not of collection. Lehman
shall not be required to exhaust any right to remedy or take any action against
Aames, any guarantor, any other person, any collateral or any credit support.

 

The Guarantor guarantees that the Obligations will be paid or performed strictly
in accordance with their terms. The liability of the Guarantor under this
Guaranty shall be absolute and unconditional irrespective of any defense
whatsoever available to Aames or a guarantor, including but not limited to the
following: (a) any lack of validity or enforceability or any Obligation or any
agreement or instrument related thereto; (b) any change in the time, manner or
place of payment or performance of, or in any term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to the departure
from any Obligation or any agreement or instrument related thereto; (c) any
exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or (d) any law, regulation or order of any
jurisdiction affecting or purporting to affect any terms of any Obligation or of
any agreement or instrument relating thereto or any of Lehman’s rights with
respect thereto (including, without limitation, any stay imposed by the Federal
bankruptcy laws).



--------------------------------------------------------------------------------

This Guaranty is a continuing guaranty and shall remain in full force and effect
until the Obligations have been paid in full.

 

The Guarantor hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Obligations or this Guaranty. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
any payment of any of the Obligations is rescinded or must otherwise be returned
by Lehman upon the insolvency, bankruptcy or reorganization of Aames or
otherwise, all as though such payment had not been made.

 

The Guarantor will not exercise any rights which it may acquire by way of
subrogation under this Guaranty, by any payment made hereunder or otherwise,
until all the Obligations shall have been paid in full. If any amount shall be
paid to the Guarantor on account of such subrogation rights at any time when all
the Obligations shall not have been paid in full, such amount shall be held in
trust for the benefit of Lehman and shall forthwith be paid to Lehman to be
applied to the Obligations, whether matured or unmatured, in accordance with the
terms of such Obligations and any related agreement or instrument.

 

Any and all payments made by the Guarantor hereunder shall be made free and
clear of and without deduction from any and all present and future taxes,
levies, deductions, charges or withholdings and all liabilities with respect
thereof, excluding taxes imposed on Lehman’s income and franchise taxes imposed
on Lehman by the jurisdiction under which Lehman is organized.

 

All notices hereunder shall be in writing and sent or delivered:

 

if to Lehman:

 

c/o Lehman Brothers Bank, FSB

745 Seventh Avenue

New York, New York 10019

Attention: Fred Madonna and Steven Becker

 

if to the Guarantor:

 

350 South Grand Avenue

Los Angeles, California 90071

Attention: Chief Financial Officer/General Counsel

 

or to either party at such other address(es) as may be specified in a written
notice given in accordance herewith.

 

This Guaranty shall be binding upon the Guarantor, its successors and assigns,
and shall inure to the benefit of and be enforceable by Lehman and its
successors, transferees and assigns.

 

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
(OTHER THAN CONFLICTS LAWS) OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officers as of the date first above
written.

 

AAMES INVESTMENT CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name: Jon D. Van Deuren

   

Title: Senior Vice President

 

3